DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the preliminary amendment filed on July 15, 2019.  Claims 1, 4, 8-10, 12, and 13 are amended.  Claims 1-14 are pending.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Throughout the entire specification, there appear to be numerous incomplete sentences. Only two examples are listed below:
Paragraph [0003] Lines 10-11 of the original specification recites: “…and the telescopic assembly includes the slide rail and may The screw telescopically retracted in the slide rail, the clip main body is….”.
Paragraph [0051] Lines 3-4 of the original specification recites: “…so that the pair of clamps 12 as a whole move upward relative to the handle 2, the grip center With the upward movement, the main body 11 and the….”.

Claim Objections
Claims 1-10, 12, and 14 are objected to because of the following informalities:
Line 9 of claim 1 and line 14 of claim 12 contain a random capitalization: “…and the main body (11) in the clamping direction Inter-space spacing for adjusting…”.
For claim 1, the phrase “each pair of” is recommended to be removed from line 12.
Line 1 of claim 3 recites: “…wherein the drive structure…”. It is recommended to be changed to read “…wherein the driving structure…”. See claim 2.
Claim 4 is recommended to be changed to depend on claim 2 instead due to the limitation: “the driving structure”.
Line 3 of claim 5 recites: “…and is coupled to the clamp (12) to be adjusted the screw (13), wherein…”.
“the screw” is recommended to be changed to read “a screw”.
It appears that the portion starting at “a screw” should be separated from the preceding phrase.
Line 3 of claim 6 recites: “…the adjusting knob (14) is rotated The screw (13) is..” The emphasized portion needs to be corrected.
Lines 2-3 of claim 7 recites: “…and the adjusting knob (14) is disposed on the clamping clamp (12) Outside.  The emphasized portion needs to be corrected.
Claim 8 needs to be at least depended on claim 1.
Lines 2-4 of claim 9 recites: “…comprises a receiving cavity (111) provided on the main body (11), and the receiving cavity (111) a sliding fit slider (112), and a resilient biasing member (113)…”.
For claim 9, the limitations associate with the reference number (112), slider or slide bar, need to stay consistent.
Lines 7-8 of claim 9 recites: “…the clamping clamp (12) is coupled to the slider (112) One end of the receiving chamber (111) is exited.” 
Lines 4-5 of claim 10 recites: “a storage state”.  It is recommended to be changed to read: “a stored state”.  See claim 11.
The end of line 5 of claim 12 is recommended to add a “;”.
Line 1 of claim 14 recites: “A hand-held head according to claim 13…”.  It is recommended to be changed to read: “The handheld head mount head according to claim 13…”.  See claim 13.
For claims 1-3, 5, 7, 9, 10, and 12, the limitations associate with the reference number (12), clamp or clamps, need to stay consistent. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (DE202015001540).
Regarding claim 1, Fan discloses a clamping mechanism for a handheld head comprising: a main body (11) (indicated below); a pair of clamp (12) (indicated below) disposed on the main body (11), and each of the clamps (12) moving reciprocally relative to the main body (11) in a clamping direction (FIGS. 1, 4, 6, wherein when a device/phone is inserted/removed, the clamps inherently move in a reciprocal manner either away or toward each other in a clamping direction); a clamping width holding mechanism is disposed on the main body (11) for maintaining a clamping width of each pair of the clamping clamps (12) to be compatible with a photographing device (3) to be clamped (the clamping width holding mechanism indicated below inherently is resilient and contributes to maintaining a suitable clamping width for the device/phone inserted); and an adjustment mechanism (FIGS. 1, 3, (31), (32)) disposed on the main body (11) for adjusting one of the pair of clamps (12) and the main body (11) in the clamping direction Inter-space spacing (FIG. 1, wherein the positions of clamps and main body can be adjusted in the direction shown by the double-headed arrow, which also represents the clamping direction of the clamps shown in FIG. 1) for adjusting the center of clamping of each pair of said clamps (12) and the center of said main body (11) while maintaining a relative position with the same clamping width of each pair of said clamps (12) (it is shown in FIGS. 1, 4, and 6 that while the clamping width (the width of the device/phone inserted) stays constant, the center of clamps and the center of main body are changing when moving in the direction shown by the double-headed arrow shown in FIG. 1).

    PNG
    media_image1.png
    580
    739
    media_image1.png
    Greyscale

Regarding claim 2, Fan further discloses the clamping mechanism according to claim 1, wherein the adjustment mechanism comprises a driving structure for driving the relative movement of the clamps (12) with the main body (11) (illustrated FIG 1 above, wherein (31) allows movement of the clamps with the main body in the direction shown by the double-headed arrow relative to (1)).

Regarding claim 3, Fan further discloses the clamping mechanism according to claim 2, wherein the drive structure comprises disposed outside of the clamps (12) ((31) is not inside of the clamps).

Regarding claim 8, Fan further discloses the clamping mechanism according to claim 1, wherein the clamping width holding mechanism comprises an elastic clamping mechanism clamped (the clamping width holding mechanism indicated above inherently is resilient to enable the device/phone to be inserted and held).

Regarding claim 12, Fan discloses a handheld head mount head comprising: a handle (2) (FIG. 6, (62), (61)), and a clamping mechanism (1) disposed on the handle (2) (wherein the clamping mechanism is disposed on the distal end); and the rest of the claim is similarly rejected as in claim 1 above.

Regarding claim 13, Fan further discloses the handheld head mount head according to claim 12, wherein the handle (2) is provided with a rotating portion (21) rotatable relative to the handle (2), the main body (11) being disposed at the rotating portion (21) (indicated below).

    PNG
    media_image2.png
    551
    734
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (DE202015001540) as applied to claims 1-3, 8, 12, and 13 above, and further in view of Lu et al. (CN206669261).
Regarding claim 4:
	Fan discloses the clamping mechanism according to claim 1.
	Fan does not specifically disclose that the driving structure comprises a thread adjustment structure.
	Lu teaches the driving structure comprises a thread adjustment structure (FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Lu’s with the clamping mechanism taught by Fan for the purpose of improving stability when in motion (Lu: [0015]).

Regarding claim 5:
	Fan and Lu disclose and teach of the clamping mechanism according to claim 4, wherein Lu further discloses that the thread adjustment structure comprises an internal threaded structure (indicated below) disposed on the main body (11) (indicated below), and is coupled to the clamp (12) (indicated below) to be adjusted the screw (13) (indicated below), wherein the screw (13) is threadedly engaged with the internal thread structure to drive the clamp (12) to reciprocate toward or away from the main body (11) (FIG. 1 illustrated below, in the direction shown by the double-headed arrow).

    PNG
    media_image3.png
    811
    775
    media_image3.png
    Greyscale


Regarding claim 6
	Fan and Lu disclose and teach of the clamping mechanism according to claim 5, wherein Lu further discloses that the driving structure comprises an adjusting knob (14) (indicated above; FIGS. 2-6, (34)) fixedly disposed at an end of the screw (13), and the adjusting knob (14) is rotated The screw (13) is threadedly engaged with the internal thread structure (indicated by the turning/rotating arrow shown in FIG. 6).

Regarding claim 7:
	Fan and Lu disclose and teach of the clamping mechanism according to claim 6, wherein Lu further discloses that the screw (13) is disposed through the clamping clamp (12), and the adjusting knob (14) is disposed on the clamping clamp (12) Outside (shown in FIGS. 2-4).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (DE202015001540) as applied to claims 1-3, 8, 12, and 13 above, and further in view of Yang (U.S. Publication No.: 2015/0359114).
Regarding claim 9:
	Fan discloses the clamping mechanism according to claim 8.
	Fan does not specifically disclose a resilient biasing member disposed between a slider and a receiving cavity provided on the main body.
	Yang teaches a clamping apparatus (FIGS. 1-4), wherein the elastic clamping mechanism (1) comprises a receiving cavity (111) (indicated below) provided on the main body (11) (indicated below), and the receiving cavity (111) a sliding fit slider (112) (FIGS. 3, 4, (114), (115)), and a resilient biasing member (113) (FIGS. 3, 4, (116), (117)) disposed between the slider (112) and the receiving cavity (111) (FIGS. 3, 4), the elasticity of the resilient biasing member (113) a biasing force acts on the slide bar (112) to cause the slide bar (112) to have a tendency to retract into the receiving cavity (111) ([0023, 0068]), and the clamping clamp (12) ((111), (121)) is coupled to the slider (112) (FIG. 3) One end of the receiving chamber (111) is exited (FIGS. 3, 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Yang’s with the clamping mechanism taught by Fan for the purpose of enabling the clamping of a variety of mobile equipment securely (Yang: [0023]).

    PNG
    media_image4.png
    594
    724
    media_image4.png
    Greyscale


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (DE202015001540) as applied to claims 1-3, 8, 12, and 13 above, and further in view of Chen (CN205137024).
Regarding claim 10:
	Fan discloses the clamping mechanism according to claim 1.
	Fan does not specifically disclose that the clamps each comprises a fixing portion and a movable portion.
	Chen teaches the clamping clamp (12) (FIGS. 1-4) comprises a fixing portion (121) (FIGS. 1, 2, (32), (313)) and a movable portion (122) (FIGS. 1, 2, (33), (34)) movably connected to the fixing portion (121) (FIGS. 1, 2), the fixing portion (121) is disposed on the main body (11) (FIG. 2, (311)), and the movable portion (122) has a storage state (the state in FIG. 1) close to the main body (11) and a clamping away from the main body (11) as a clamped state (the state in FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Chen’s with the clamping mechanism taught by Fan for the purpose of enabling a more compact device when not in use (Chen: [0016]).

Regarding claim 11:
	Fan and Chen disclose and teach of the clamping mechanism according to claim 10, wherein Chen further discloses that the movable portion (122) is hinged to the fixing portion (121) (FIGS. 1 and 2 show that (33) and (34) are hinged to (32) and (313)), and the movable portion (122) is capable of facing or facing away from a center of the clamps rotating about to switch between the stored state (the state in FIG. 1) and the clamped state (the state in FIG. 2).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (DE202015001540) as applied to claims 1-3, 8, 12, and 13 above, and further in view of Wagner et al. (U.S. Publication No.: 2017/0159875).
Regarding claim 14:
	Fan discloses a hand-held head according to claim 13.
	Fan does not specifically disclose a brushed motor for driving rotation of said rotating portion.
	Wagner teaches a stabilized payload support, comprising: a drive mechanism for driving rotation of said rotating portion (21), said drive mechanism being a brushed motor (22) (“…brushed motors can be used with illustrative embodiments of the apparatus…”, [0195]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Wagner’s with the handheld head mount head taught by Fan for the purpose of providing the rotating portion with a motor that can be back driven relatively easily (Wagner: [0195]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852